Case: 5:19-cv-02691-JG Doc #: 20 Filed: 03/29/21 1 of 8. PageID #: 1139



 UNITED STATES DISTRICT COURT
 NORTHERN DISTRICT OF OHIO
 -------------------------------------------------------
                                                           :
 SHAWNA M. DILAURO,                                        :
                                                           :   Case No. 5:19-cv-2691
                      Plaintiff,                           :
                                                           :   OPINION AND ORDER
                                                           :   [Resolving Docs. 18, 19]
           v.                                              :
                                                           :
 COMMISSIONER OF                                           :
 SOCIAL SECURITY,                                          :
                                                           :
                       Defendant,                          :
 -------------------------------------------------------

 JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

           On November 15, 2019, Plaintiff Shawna M. Dilauro filed for judicial review of

 Defendant Commissioner of Social Security’s decision to deny Plaintiff supplemental security

 income. 1 The Court referred the matter to then-Magistrate Judge James R. Knepp II.

           On November 19, 2020, Judge Knepp issued a Report and Recommendation (“R&R”)

 finding that the Commissioner’s decision should be vacated and remanded. 2               The

 Commissioner objects. 3 For the reasons stated below, the Court OVERRULES the

 Commissioner’s objections, ADOPTS the R&R, and VACATES and REMANDS the

 Commissioner’s decision.

                                 I.         BACKGROUND




 1
   Doc. 1.
 2
   Doc. 17.
 3
   Doc. 18.
Case: 5:19-cv-02691-JG Doc #: 20 Filed: 03/29/21 2 of 8. PageID #: 1140

 Case No. 5:19-cv-2691
 Gwin, J.

        This case arises from Plaintiff’s third unsuccessful application for supplemental

 security income. 4   Plaintiff has long struggled with depression, anxiety, and suicidal

 ideation. 5 Plaintiff also suffers from chronic pain from spinal problems, among other things. 6

        Before this claim, Plaintiff filed an earlier claim covering September 3, 2013, through

 December 31, 2015. 7      The ALJ responsible for that claim found that while Plaintiff’s

 impairments rendered her unable to perform her previous work as a collection agent, Plaintiff

 remained able “to perform light work in a job that provides only occasional contact with the

 public” as well as “unskilled work with no prolonged walking, repetitive bending, stopping,

 twisting, or turning.” 8 The previous ALJ accordingly denied Plaintiff’s claim. 9

        On January 26, 2017, Plaintiff filed this new claim covering January 5, 2016,

 onward. 10 Plaintiff’s new claim was ultimately denied after a hearing on November 29,

 2018. However, between the December 31, 2015 denial of Plaintiff’s previous claim and

 the denial of the claim now under review, Plaintiff’s medical history developed considerably.

 The Court summarizes some of the relevant developments below:

        A. Physical Health Records

        On January 7, 2016, Dr. Dmitri Souzdalnitski, M.D., a pain management specialist,

 noted a decreased range of motion and paravertebral tenderness in Plaintiff’s lumbosacral

 and cervical/thoracic spine. 11 Dr. Souzdalnitski diagnosed Plaintiff with myofascial pain,


 4
   Doc. 12 at 28, 68, 81.
 5
   Id. at 22–23; Doc. 17 at 3–11.
 6
   Doc. 12 at 22–23; Doc. 17 at 3–11.
 7
   Doc. 12 at 81.
 8
   Id. at 18.
 9
   Id. at 81.
 10
    Id. at 18.
 11
    Id. at 359–61.
                                               -2-
Case: 5:19-cv-02691-JG Doc #: 20 Filed: 03/29/21 3 of 8. PageID #: 1141

 Case No. 5:19-cv-2691
 Gwin, J.

 cervical facet arthropathy, degenerative disc disease, dizziness, lumbar degenerative disc

 disease, and sacral pain. 12 He instructed Plaintiff not to drive and ordered bilateral cervical

 medial branch blocks and a physical/occupational therapy evaluation. 13

        In April 2017, Plaintiff underwent an MRI, revealing degenerative disc disease with

 posterior longitudinal ligament hypertrophy and congenital canal narrowing, causing

 significant flattening of the cervical cord and central canal stenosis. 14

        In May 2017, Rajiv Taliwal, M.D., an orthopedic surgeon, observed partial range of

 cervical spine motion with extension pain. 15 An MRI revealed cervical spondylosis. 16 Dr.

 Taliwal diagnosed Plaintiff with spinal stenosis and recommended surgery. 17

        On May 23, 2017, Plaintiff underwent surgery, including an anterior cervical

 decompression and fusion with LASR allograft and ZEVO plate. 18 X-rays taken May 24, July

 24, and December 11, 2017, all showed continuing mild cervical spondylosis. 19

        In December 2017, Plaintiff met with Dr. Taliwal complaining of gradually worsening

 symptoms aggravated by physical therapy. 20 In May 2018, Plaintiff again saw Dr. Taliwal for

 a post-operative visit and complained of pain, numbness, and tingling in both arms, and back

 pain radiating to her left leg. 21 She was favoring her left leg, and still had a limited and




 12
    Id. at 360.
 13
    Id.
 14
    Id. at 491–93.
 15
    Id. at 668–74.
 16
    Id. at 668.
 17
    Id. at 672.
 18
    Id. at 657, 667.
 19
    Id. at 654, 804, 825.
 20
    Id. at 805.
 21
    Id. at 938–39.
                                                 -3-
Case: 5:19-cv-02691-JG Doc #: 20 Filed: 03/29/21 4 of 8. PageID #: 1142

 Case No. 5:19-cv-2691
 Gwin, J.

 painful range of motion in her cervical and lumbar spine. 22 An X-ray revealed lumbar

 spondylosis and pseudoarthrosis. 23       Dr. Taliwal diagnosed lumbar back pain with

 radiculopathy affecting her left leg, and pseudoarthrosis of the cervical spine. 24

        B. Mental Health Records

        Bradly Winkhart, M.D, noted Plaintiff had an agitated demeanor in April, July,

 September, and December 2016. 25          Dr. Winkhart diagnosed Plaintiff with recurrent,

 moderate depressive disorder and posttraumatic stress disorder. 26

        In October 2017, Plaintiff was hospitalized with suicidal ideation. 27 She said she had

 daily thoughts of suicide and was somewhat likely to act on these thoughts, but she had

 never previously attempted suicide. 28 She was discharged after two days. 29

        On August 30, 2018, Plaintiff was again hospitalized with suicidal ideation. 30 Plaintiff

 showed “very slow” progress and was not released until September 10, 2018. 31

        C. State Medical Consultant Findings

        On March 9, 2017, Joseph Edwards, Ph.D., adopted the mental residual functional

 capacity from Plaintiff’s previous ALJ decision, citing then-applicable law. 32 On May 15,

 2017, Leslie Rudy, Ph.D., agreed on reconsideration. 33


 22
    Id. at 940.
 23
    Id. at 936–37.
 24
    Id. at 942.
 25
    Id. at 406, 412, 417, & 423.
 26
    Id. at 407, 413, 419, & 425.
 27
    Id. at 754.
 28
    Id. at 762.
 29
    Id. at 770.
 30
    Id. at 950–69.
 31
    Id. at 951, 969.
 32
    Id. at 94.
 33
    Id. at 110–11.
                                               -4-
Case: 5:19-cv-02691-JG Doc #: 20 Filed: 03/29/21 5 of 8. PageID #: 1143

 Case No. 5:19-cv-2691
 Gwin, J.

          On April 2, 2017, Gail Mutchler, M.D., adopted the physical residual functional

 capacity from Plaintiff’s previous ALJ decision, also citing then-applicable law. 34 On May

 15, 2017, Leigh Thomas, M.D., agreed on reconsideration. 35

          D. ALJ Decision

          On November 29, 2018, the ALJ rendered a decision stating that “[a]bsent evidence

 of an improvement in a claimant’s condition, a subsequent ALJ is bound by the findings of a

 previous ALJ.” 36 Because the ALJ found that “no new and material evidence exist[ed] to

 justify not adopting the residual functional capacity from the previously adjudicated

 period,” 37 the ALJ adopted the prior ALJ’s assessment and denied Plaintiff’s claim. 38

          On September 13, 2019, the Appeals Council affirmed. 39 On November 15, 2019,

 Plaintiff sought review in this Court.      The November 19, 2020 R&R found that the

 Commissioner’s decision should be vacated because the ALJ incorrectly thought herself

 bound to the prior ALJ’s factual findings in view of recent Sixth Circuit authority. 40 The

 Commissioner objects. 41

                       II.    ANALYSIS




 34
      Id. at 96.
 35
      Id. at 109–10.
 36
    Doc. 12 at 18 (citing Drummond v. Comm’r of Soc. Sec., 126 F.3d 837, 842 (6th Cir.
 1997)).
 37
    Id. at 19.
 38
    Id. at 28.
 39
    Id. at 6.
 40
    Doc. 17.
 41
    Doc. 18.
                                         -5-
Case: 5:19-cv-02691-JG Doc #: 20 Filed: 03/29/21 6 of 8. PageID #: 1144

 Case No. 5:19-cv-2691
 Gwin, J.

          A district court reviews the parties’ R&R objections de novo. 42 Both the Magistrate

 and this Court’s review of the ALJ’s decision is limited to whether that decision was

 “supported by substantial evidence” and “made pursuant to proper legal standards.” 43

          This case concerns proper legal standards, specifically whether the ALJ’s adoption of

 the prior ALJ’s residual functional capacity finding squares with the Sixth Circuit’s recent

 decision in Earley v. Commissioner of Social Security. 44

          By all accounts, Earley significantly walked back administrative application of

 Drummond v. Commissioner of Social Security. 45 In Drummond, a claimant who was 49

 years old at the time an ALJ denied her first social security claim refiled an identical claim

 after turning 50. 46 Her file showed no medical developments, but the second ALJ, on the

 same evidence, decided to adopt a different residual functional capacity from the first ALJ. 47

          Against that administratively imprudent backdrop, the Sixth Circuit in Drummond

 recognized that ‘“principles of res judicata” prevented the ALJ from revisiting the applicant's”

 residual functional capacity “in the absence of ‘new and additional evidence’ showing a

 change in her condition.” 48

          While Drummond’s holding was sound in its native context, Earley recognized that

 ALJs had extended Drummond far beyond its intended application. Because “human health

 is rarely static,” ALJ’s rarely encounter identical, rather than merely similar, social security


 42
      28 U.S.C. § 636(b)(1).
 43
      Rogers v. Comm'r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007) (citing 42 U.S.C. §
 405(g)).
 44
    Earley v. Comm’r of Soc. Sec., 893 F.3d 929 (6th Cir. 2018).
 45
    Drummond, 126 F.3d at 837.
 46
    Earley, 893 F.3d at 932.
 47
    Id.
 48
    Id. at 932–33 (citing Drummond, 126 F.3d at 842).
                                               -6-
Case: 5:19-cv-02691-JG Doc #: 20 Filed: 03/29/21 7 of 8. PageID #: 1145

 Case No. 5:19-cv-2691
 Gwin, J.

 claims. 49 Earley accordingly recognized that res judicata “rarely would apply” in the social

 security setting and instructed ALJ’s to give a “fresh look to a new application containing new

 evidence . . . cover[ing] a new period of alleged disability.” 50

        Earley was decided roughly five months before the ALJ decision under review. 51 Yet,

 the decision does not discuss Earley at all. In fact, it cites Drummond for the very principle

 that Earley rejected—that “[a]bsent evidence of an improvement in a claimant’s condition, a

 subsequent ALJ is bound by the findings of a previous ALJ.” 52

        Acknowledging that the ALJ’s observation was not an accurate statement of the law

 when written, the Commissioner instead argues that ALJ did not follow the legal principle it

 cited as controlling law, but rather gave the evidence the “fresh look” required by Earley. 53

        The Court disagrees. The ALJ’s opinion stated at the beginning that “no new and

 material evidence exist[ed] to justify not adopting the residual functional capacity from the

 previously adjudicated period.” 54 It is hard to imagine a clearer example of “considering the

 previous [residual functional capacity finding] a mandatory starting point” for a new claim. 55

        Indeed, the Drummond error permeated the entire adjudication of Plaintiff’s claim.

 Though the ALJ discussed subsequent developments in Plaintiff’s medical history, the ALJ

 gave “great weight” to state medical consultant opinions that themselves relied on




 49
    Id. at 933.
 50
    Id. at 931.
 51
    Id. at 929; Doc. 12 at 28.
 52
    Doc. 12 at 18 (citing Drummond, 126 F.3d at 842).
 53
    Earley, 893 F.3d at 931.
 54
   Doc. 12 at 19 (emphasis added).
 55
   DeBose v. Comm’r of Soc. Sec., 1:19-cv-2529, 2020 WL 4366075, at *8 (N.D. Ohio July
 30, 2020).
                                           -7-
Case: 5:19-cv-02691-JG Doc #: 20 Filed: 03/29/21 8 of 8. PageID #: 1146

 Case No. 5:19-cv-2691
 Gwin, J.

 Drummond to adopt the prior ALJ’s residual functional capacity finding. 56 And notably, each

 of these examinations preceded both Earley and the most significant developments in

 Plaintiff’s medical history since her previous claim—her May 2017 spine surgery and her

 October 2017 and August 2018 mental health hospitalizations. 57

        The record accordingly contradicts the Commissioner’s argument that the ALJ gave

 Plaintiff’s claim the “fresh look” Earley requires. 58 The ALJ must do so on remand.

                      III.   CONCLUSION

        For these reasons, the Court OVERRULES the Commissioner’s objections, ADOPTS

 the R&R as if fully restated herein, and VACATES and REMANDS the Commissioner’s

 decision.

        IT IS SO ORDERED.

 Dated: March 29, 2021                                  s/       James S. Gwin
                                                        JAMES S. GWIN
                                                        UNITED STATES DISTRICT JUDGE




 56
    Doc. 12 at 25–26.
 57
    Id. at 667, 750–802; 950–1000.
 58
    Earley, 893 F.3d at 931.
                                              -8-
